Case 2:20-bk-10911-DPC   Doc 118 Filed 01/28/21 Entered 01/28/21 14:38:50   Desc
                          Main Document    Page 1 of 3
Case 2:20-bk-10911-DPC   Doc 118 Filed 01/28/21 Entered 01/28/21 14:38:50   Desc
                          Main Document    Page 2 of 3
    1 Served via ECF on CM/ECF
      users this 28th day of January 2021,
    2 which constitutes service pursuant
      to L.R. Bankr. P. 9076-1:
    3

    4    /s/ Tracy Dunham
        Tracy Dunham
    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
Case 2:20-bk-10911-DPC      Doc 118 Filed 01/28/21
                                               3    Entered 01/28/21 14:38:50   Desc
                             Main Document    Page 3 of 3
